DETAILED ACTION
This office action is based on the claim set submitted and filed on 07/07/2022.
Claims 1, 8, and 15 have been amended
Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2022 is in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-7 are drawn to a system, Claims 8-14 are drawn to an art of manufacturer (medium), and Claims 15-20 are drawn to a system, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claim for the invention represents an abstract idea of a series of steps that recite a process managing scheduling patient intervention(s). Scheduling/re-scheduling patient(s) intervention appointment(s) by following instruction for collecting and score patient risk is an abstract idea that could have been performed by a human actor but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process directed to scheduling/rescheduling patient appointments based on given values for which both the instant claims and the abstract idea are defined as certain methods of organizing human activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions.
Independent claims 1, 8, 15 recite the steps of: 
“obtain[ing] data identifying a plurality of cancelled health-related appointments for batches of patient records stored in the database, the cancelled health related appointments being associated with a shared health event; 
identify[ing] one or more treatments associated with the cancelled health related appointments; 
categorize[ing] the identified one or more treatments into one or more of a plurality of risk categories ranging from a lowest risk to a highest risk; 
receive[ing] data about a current reopening phase of the shared health event, the current reopening phase being one of a plurality of reopening phases ranging from a lowest risk reopening phase to a highest risk reopening phase; 
determine[ing] respective numerical scores for the patient records, a numerical score for a patient record being determined according to: a risk category associated with the patient record, the current reopening phase, and patient characteristic data identifiable through the patent record including geographic location and one or more of: prior treatment, age, ethnicity or gender; 
reschedule[ing] batches of the patient records for return appointments based on at least a ranking of the numerical scores determined for the patient records”. 
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations by a human user/actor that constitute certain methods of organizing human activity, but for the recitation of generic computer components. The steps of the claim(s) for the invention represents an abstract idea of a series of steps that recite a process for obtaining patient(s) appointments status data, identifying related treatment and its risk level, ranking patient(s) for treatment(s) based on risk of scheduling/current scheduling interval/timing for treatments and schedule patient(s) accordingly. These claim(s) steps for the invention represents an abstract idea of a series of steps that a user may follow for patient scheduling/rescheduling using a patient(s) risk level and associate it with treatment risk level and timing of the treatment. This abstract idea could have been performed by a human actor and, therefore are certain methods of organizing human activity.
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by a human actor but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of methods of organizing human activity are deemed "additional elements," and will be discussed in further detail below

This judicial exception is not integrated into a practical application. In particular, the claims 1, 8, and 15 recite additional element recited in the claims such as (database, server/batch server(s), processors, computer-readable medium) while using a computer to perform steps mentioned above, see (Applicant, para 27, 31, 33, 37). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., server/batch server, processor) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). This judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea. Additionally, the claim recites additional element such as “performing batch job processing by one or more batch servers of a server computing system” in claim 15, which is/are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant post/extra-solution activity, see MPEP § 2106.05(g). Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant para 41), such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas, see MPEP 2106.05(h). Thus, the claims as a whole are therefore directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computer itself, (see, Applicant para 05, 31, 33, 77). The generic computing elements (e.g. server/batch server, processor, readable medium) are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of obtaining data from databases, analyzing the data, and output/displaying data. (See, MPEP §2016.05(d))1. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-7, 9-14, and 16-20 include all of the limitations of claim(s) 1, 8, and 15, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 
As for claims 2-6, 9-13 and 16-20, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers a performing the steps by a human actor, which is a certain methods of organizing human activity, along with mathematical calculations that constitute Mathematical Concepts, which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claims 7 and 14, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers a performing the steps by a human actor, which is a certain methods of organizing human activity, along with mathematical calculations that constitute Mathematical Concepts, which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “database”, that implements the identified abstract idea. The hardware components is/are recited at a high level of generality (i.e., general purpose computers/ components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. The claims fail to integrate the abstract idea of claim 1, 8, 15, into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The generic computing elements (processor, memory, display), are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions, such as displaying data, (See, MPEP §2016.05(d)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").


Response to Amendment
Applicant's arguments filed 07/07/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 8-10. 
In response to the applicant argument that amended claim 1 recites one or more batches servers that amended claim 1 does not fall into any of the grouping abstract ideas arguing that the claim cannot be categorized as mathematical concepts, certain methods of organizing human activity and/or mental processes, and are insufficient to provide the features of one or more batch serves implementing batch jobs, Examiner respectfully disagree. The claim(s) is/are given their broadest reasonable interpretation recite a process for rescheduling treatments appointments based on identified treatment associated with canceled appointments obtained from records and risk level of the treatments which are steps that a healthcare scheduling administrator may perform. The batch server argued by the Applicant is analyzed under step 2A Prong 2 as an addition element which has been interpreted to be a computer with a general - purpose processor disclosed at a high - level of generality and as recited by the Applicant “with the one or more batch servers configurable to implement batch job processing including novel batch job processing techniques”, as recited in argument, p. 8, as such the batch server amounts to no more than mere instructions to implement “apply” the exception using a generic computer component. In addition, using a batch server as tools to perform and implement the abstract idea provide no integration of the abstract ideas into a practical application because it is a mere automation of a manual process, see (Applicant para 41, 93, 96), and does not provide an improvement to the functioning of a computer.
The Applicant argued that claim 1 provide improvement that is integrated into a practical application where the Applicant refers to in Enfish arguing an improvement accomplished by the claimed invention. As highlighted by the Examiner in the final OA dated 04/07/2022, the improvement in Enfish provided an improvement to a computer function and/or technical field (self-pointing database) reciting a self-referential table for a computer database providing a particular improvement in the computer’s functionality that improves the way a computer stores and retrieves data in memory. In contrast, the instant claim(s) and specifications do not recite an improvement to technology, as in Enfish, but disclosing server(s)/batch server(s) on a high level of generality as a tool to implement the abstract idea see (Applicant para 93, 96) to performance of an abstract idea such as sorting patient data using well-known computer system and components. Furthermore, the generated data object is still simply linked to generic hardware which applies the abstract idea, this is not significantly more than abstract idea as the generation of the data object is the improvement, and it is simply being applied on generic computer components.
The Applicant argued that claim 1 amount to significantly more than abstract idea, argued that the OA indication of allowable subject matter with respect to novel and non-obviousness, Examiner respectfully disagree. Examiner asserts that step 2B is part of the abstract idea analysis and reciting claim(s) that is/are allowed as being non-obviousness do/does preclude the claim(s) from being directed to an abstract idea. As for step 2B analysis, the claim recites additional element(s) such as “database, server/batch server, processors, computer-readable medium” that are generic computing elements that are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as receiving or transmitting data over a network and performing repetitive operation, (See, MPEP §2016.05(d))2. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more"). Examiner also 
Therefore, the Applicant argument is found to be unpersuasive and Examiner remains the 101 rejections of claims which have been updated to address Applicant's argument and amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3626         

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US20100161549A1 - [0015], [0016]; US20160147562 - [0024], [0026]
        2 US20100161549A1 - [0015], [0016]; US20160147562 - [0024], [0026]